Fourth Court of Appeals
                                          San Antonio, Texas
                                                  August 14, 2019

                                               No. 04-19-00197-CR

                                             Addie James BATTEN,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-2121-CR-C
                            Honorable Dwight E. Peschel, Judge Presiding


                                                  ORDER
       The reporter’s record was originally due to be filed in this appeal on May 6, 2019. On
May 9, 2019, this court notified the court reporter responsible for preparing the reporter’s record,
Ms. Patricia Wagner, that the record was late. Ms. Wagner was instructed to file the reporter’s
record no later than June 9, 2019.1

       On June 12, 2019, Ms. Wagner filed a second notification of late record requesting an
additional thirty-day extension of time to file the record to July 10, 2019. The notification stated
Ms. Wagner had resigned her position as an official court reporter and was diligently working to
catch up on all pending records. By order dated June 13, 2019, Ms. Wagner’s request for an
additional extension was granted.

        On July 10, 2019, Ms. Wagner filed a third notification of late record requesting a third
extension of time to file the record to August 10, 2019. The notification stated Ms. Wagner is
diligently working to catch up on all pending records. By order dated July 15, 2019, Ms.
Wagner’s request was granted, extending the deadline to file the reporter’s record to August 10,
2019. This court’s order stated, “NO FURTHER EXTENSIONS WILL BE GRANTED
ABSENT EXTENUATING CIRCUMSTANCES.”




1
 Ms. Wagner filed a notification of late record the same day this court sent notice to her of the late record. In her
notification, Ms. Wagner requested the same thirty-day extension provided by this court’s notice.
       On August 12, 2019, Ms. Wagner filed a fourth notification of late record requesting a
fourth extension of time to file the record to September 10, 2019. The notification states Ms.
Wagner is exclusively working on the record due to be filed in this appeal but has experienced
some medical issues that have prevented her from working on the record on a daily basis. The
request is GRANTED. The reporter’s record must be filed in this appeal no later than September
10, 2019. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court